Denied and Opinion Filed October 8, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01153-CV

                              IN RE NICHOLAS DYESS, Relator

                  Original Proceeding from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-18-09867

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on relator’s motion for a free appellate record in an appeal pending in this Court under cause

number 05-18-00825-CV. Relator’s petition for writ of mandamus does not comply with the rules

of appellate procedure.     See TEX. R. APP. P. 52.3(j), 52.3(k), 52.7(a)(1).         Although these

deficiencies alone constitute sufficient reason to deny mandamus relief, in the interest of judicial

economy we address the petition.

       To establish entitlement to mandamus relief for a trial court’s refusal to act, the relator must

establish that the trial court had a legal duty to perform a ministerial act, relator made demand for

performance, and the court refused to perform. Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.

1979). The appellate record is due to be filed in cause number 05-18-00825-CV on October 24,

2018. Relator’s petition includes no evidence indicating that the record will not be filed when due

or showing that the trial court has refused to rule on or denied relator’s request for a free appellate
record. As such, relator’s request for mandamus relief is premature. See, e.g., In re E.M., No. 02-

14-00403-CV, 2015 WL 128739, at *2 (Tex. App.—Fort Worth Jan. 9, 2015, orig. proceeding)

(citing Patterson v. Planned Parenthood of Houston & S.E. Tex., Inc., 971 S.W.2d 439, 442 (Tex.

1998) (explaining that an action is not ripe for judicial review if it involves “uncertain or contingent

future events that may not occur as anticipated, or indeed may not occur at all”)); see also In re

Elizondo, No. 07-99-0142-CV, 1999 WL 285735, at *1 (Tex. App.—Amarillo May 5, 1999, orig.

proceeding) (mem. op.) (“It is premature to seek mandamus without the trial court first ruling on

or affirmatively refusing to rule on the very matters upon which relief is sought”).

        Accordingly, we deny the petition. See TEX. R. CIV. P. 52.8(a).



                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE



181153F.P05




                                                  –2–